Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 11/18/2021 in response to the Office Action of 08/23/2021, is acknowledged and has been entered. Claims 1-16 are pending. Claims 17-43 are canceled. Claims 4 and 16 are amended. Claims 1-16 are currently being examined.
NEW REJECTIONS
(based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LoRusso et al (2010) (Cediranib in combination with various anticancer regimens: results of a phase I multi-cohort study Investigational New Drugs, vol 29, 05/21/2010) in view of Hoh et al (2014) (Intermittent dosing of axitinib combined with chemotherapy is supported by 18FLT-PET in gastrointestinal tumours, British Journal of Cancer, 2014), and Wang et al (2011) (High dose intermittent sorafenib shows improved efficacy over conventional continuous dose in renal cell carcinoma, Wang et al, Journal of Translational Medicine, vol. 9, 2011)
LoRusso teaches a method for treating cancer in humans by producing an antiangiogenic effect in a human being comprising administering VEGFR inhibitor cediranib either 20mg or 30 mg. (Abstract, Study Design). LoRusso teaches Cediranib (RECENTIN™) is an oral and highly potent vascular endothelial growth factor receptor (VEGFR) signaling inhibitor with activity versus all three VEGFRs (VEGFR-1, -2, and -3). Recent trials have shown that combining an agent that targets vascular endothelial growth factor (VEGF) signaling with certain chemotherapies provides clinical benefit in patients with breast cancer, colorectal cancer (CRC) and non-small-cell lung cancer (NSCLC) (p. 1395, col. 2). LoRusso teaches several phase I combination studies have shown that cediranib can be combined with standard doses of cytotoxic chemotherapy. Cediranib 30 mg in combination with standard doses of carboplatin/paclitaxel and gemcitabine/cisplatin was shown to be active and tolerable in patients with advanced NSCLC. More recently, cediranib 30 mg in combination with mFOLFOX6 was also demonstrated to be active and tolerable in patients with advanced CRC and was recommended for further investigation (p. 1395, col. 1 to p. 1396, col. 1). LoRusso teaches a clinical study treating human cancer patients by administration of once-daily fixed doses of cediranib (20, 30, and/or 45 mg) in combination with five standard anticancer regimens used in current clinical practice, wherein once-daily fixed doses of cediranib were given in combination with mFOLFOX6 (5-Fluorouracil, leucovorin, and oxaliplatin), docetaxel, irinotecan, irinotecan and cetuximab, or pemetrexed (encompassing platinum based chemotherapy agents, taxane, irinotecan, and 
LoRusso does not teach the method comprises administering the fixed dose of cediranib in an intermittent dosing regimen of (i) at least 2 consecutive days on/at least 2 consecutive days off; (ii) 2-5 days on/2-5 days off, (iii) 4 days on/3 days off, or (iv) 7 day intermittent cycle. 
Hoh teaches a method of treating cancer by producing an antiangiogenic effect in a human being by administering fixed intermittent dosing of axitinib, a VEGFR inhibitor (Study Design) and in combination with FOLFOX (5-FU/leuocovorin/oxaliplatin) or FOLFIRI (5-fluorouracil (5-FU)/leuocovorin/ irinotecan) chemotherapy, wherein the fixed intermittent dosing consisted of 7 days on and 7 days off of axitinib, which encompasses at least 2 consecutive days of administering VEGF inhibitor followed by at least 2 consecutive days off from administering VEGF inhibitor (abstract; Study design). Axitinib is a potent and selective second-generation inhibitor of VEGFRs 1, 2, and 3 that showed 
	Wang teaches a method of treating cancer in a human by producing an antiangiogenic effect in a human being by administering fixed intermittent dosing of sorafenib, a VEGFR inhibitor (abstract; Study design).  Wang teaches that it is known that another VEGFR inhibitor, sunitinib, is typically administered in a 4 week on/2 week off schedule, wherein sorafenib is typically administered continuously. This 2 week break from sunitinib allows for patients to recover from toxicity of a fixed dose of 50 mg/day (p. 2, col. 1). This led to the development of a 37.5 mg/day continuous sunitinib regimen. However, this regimen appeared to be less active than the intermittent schedule in a preliminary phase II trial. This observation was confirmed in a phase III trial which established that the lower 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer and produce an antiangiogenic/vascular permeability reducing effect by administering VEGFR inhibitor cediranib in a fixed intermittent dosing schedule, including(i) at least 2 consecutive days on/at least 2 consecutive days off; (ii) 2-5 days on/2-5 days off,  (iii) 4 days on/3 days off, or (iv) 7 day intermittent cycle in the method of LoRusso et al. One would have been motivated to because: (1) LoRusso teaches administering a continuous fixed dose of VEGFR inhibitor cediranib to treat cancer and inhibit angiogenesis in combination with chemotherapies, and recognizes there are toxicities associated with such treatment regimens; (2) Hoh 
In the instant case, the cited prior art recognize the need to reduce toxicity and resistance associated with VEGFR inhibitor therapy in cancer and the need to enhance chemotherapy response when combined with VEGFR inhibitor therapy. The cited prior art describe the known solutions for reducing VEGFR resistance, toxicity and enhancing chemotherapeutic response is to provide intermittent dosing of a VEGFR inhibitor. Thus, one of ordinary skill in the art could have pursued intermittent dosing of cediranib at any of the intermittent schedules of (i) at least 2 consecutive days on/at least 2 consecutive days off; (ii) 2-5 days on/2-5 days off, (iii) 4 days on/3 days off, or (iv) 7 day intermittent cycle in the method of LoRusso et al with a reasonable expectation of success. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LoRusso et al (2010) (Cediranib in combination with various anticancer regimens: results of a phase I multi-cohort study Investigational New Drugs, vol 29, 05/21/2010); Hoh et al (2014) (Intermittent dosing of axitinib combined with chemotherapy is supported by 18FLT-PET in gastrointestinal tumours, British Journal of Cancer, 2014), and Wang et al (2011) (High dose intermittent sorafenib shows improved efficacy over conventional continuous dose in renal cell carcinoma, Wang et al, Journal of  as applied to claims 1-10, 15 and 16 above, and further in view of Scambia et al 2014 (Combining targeted therapies in ovarian cancer, The Lancet Oncology, Vol 15, October 2014).
LoRusso, Hoh, and Wang (the combined references) teach a method for treating cancer in a human patient by producing an antiangiogenic and/or vascular permeability reducing effect comprising administering a chemotherapeutic and a fixed intermittent dosing regimen of cediranib, wherein the fixed intermittent dosing regimen comprises administering cediranib at least two consecutive days followed by at least two days on which cediranib is not administered, as set forth above.
The combined references do not teach the chemotherapy comprises PARP inhibitor olaparib.
Scambia teaches a method for treating cancer in humans by producing an antiangiogenic effect in humans by administering a VEGFR inhibitor, cediranib 30 mg, in combination with a poly(ADP-ribose) polymerase (PARP) inhibitor, olaparib. Scambia teaches that the mechanism of action of PARP and VEGF inhibitors lead to synergistic effects of cancer cell killing. Scambia teaches that in a phase 1 trial combining olaparib and cediranib shows an increase response rate and a clinical benefit in patients with ovarian cancer compared to the use of olaparib alone. Scambia further teaches the problems encountered by the combination treatment regimen included common toxicity/adverse events of fatigue, diarrhea and hypertension, which resulted in increased incidence of dose reductions.  Therefore, Scambia concluded that further studies should examine 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a PARP inhibitor, olaparib, as a chemotherapeutic in the method of treating cancer with fixed intermittent dosing of cediranib of taught by the combined references. One would have been motivated to because: (1) Scambia teaches administering a VEGFR inhibitor, cediranib, to treat cancer and produce an antiangiogenic effect in combination with a poly(ADP-ribose) polymerase (PARP) inhibitor, olaparib; (2) Scambia recognizes that toxicity and adverse events such as hypertension is a problem associated with this treatment regimen; (3) Scambia suggests examining dose interruptions and dose reductions due to this toxicity; and (4) the cited combined references teach and suggest dose interruptions to reduce toxicity, adverse events and hypertension, and to enhance the effect of VEGFR inhibitors and chemotherapy, particularly higher doses of VEGFR inhibitor as stated above.   One would have a reasonable expectation of success to administer olaparib as a chemotherapeutic in the method of treating cancer with fixed intermittent dosing of cediranib as taught by the combined references because: (1) Scambia teaches the combination of PARP and VEGF inhibitors leads to synergistic effects of cancer cell killing; (2) Scambia teaches that a clinical trial combining olaparib and cediranib treatment shows an increased response rate and a clinical benefit in patients with ovarian cancer compared to the use of olaparib alone; and (3) the cited combined references teach and demonstrate the success of enhancing .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LoRusso et al (2010) (Cediranib in combination with various anticancer regimens: results of a phase I multi-cohort study Investigational New Drugs, vol 29, 05/21/2010); Hoh et al (2014) (Intermittent dosing of axitinib combined with chemotherapy is supported by 18FLT-PET in gastrointestinal tumours, British Journal of Cancer, 2014), and Wang et al (2011) (High dose intermittent sorafenib shows improved efficacy over conventional continuous dose in renal cell carcinoma, Wang et al, Journal of Translational Medicine, vol. 9, 2011); as applied to claims 1-10, 15 and 16 above, and further in view of US Patent 9,988,452, Freeman et al, claiming priority to October 14, 2014; and Ott et al 2015 (Inhibition of immune checkpoints and vascular endothelial growth factor as combination therapy for metastatic melanoma: an overview of rationale preclinical evidence, and initial clinical data, Frontiers in Oncology, 09/22/2015).
LoRusso, Hoh, and Wang (the combined references) teach a method for treating cancer in a human patient by producing an antiangiogenic and/or vascular permeability reducing effect comprising administering a chemotherapeutic and a fixed intermittent dosing regimen of cediranib, wherein the fixed intermittent dosing regimen comprises administering cediranib at least two consecutive days followed by at least two days on which cediranib is not administered, as set forth above.

Freeman teaches a method for treating cancer comprising administering a combination of an immunomodulatory anti-PD-L1 antibody, such as MEDI-4736, with a VEGFR inhibitor, such as cediranib (col. 95, line 18-39; col. 98, line 14 and 39; col. 103, line 18; col. 103, line 60 to col. 104, line 9). Freeman teaches the known mechanism of anti-PD-L1 antibody as a checkpoint inhibitor to inhibit PD-L1 signaling, inhibit immunosuppression, and activate anti-tumor immune responses in the treatment of cancer (col. 2, lines 20-60). Freeman suggests combining angiogenesis inhibitors with PD-L1 blockade, wherein angiogenesis inhibition can lead to tumor cell death which may feed tumor antigen into host antigen presentation pathways (col. 89, lines 63-65).
Ott teaches a method of treating cancer by producing an antiangiogenic and/or vascular permeability reducing effect in humans by combining vascular endothelial growth factor (VEGF) inhibitors and immune checkpoint inhibitors. Ott explains the known mechanisms for the PD-L1/PD-1 pathway in downregulating antigen-specific T-cell responses and that PD-L1 antibody inhibits this pathway (p. 2, col. 1). The vascular endothelial growth factor (VEGF) has been recognized as a critical mediator of immune suppression, suggesting that VEGF blockade, which has proven effective for the treatment of several cancers, may have a favorable impact on the antitumor immune response in addition to its direct effects on the tumor vasculature. By facilitating both the growth of cancer cells and immune suppression, tumor angiogenesis is an important link between a 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an immune checkpoint inhibitor, anti-PD-L1 antibody durvalumab (MEDI-4736), in the method of treating cancer with fixed intermittent dosing of cediranib of taught by the combined references. One would have been motivated to because: (1) Freeman explicitly suggests treating cancer by administering a combination of immune checkpoint inhibitor, 
All other rejections recited in the Office Action mailed 08/23/2021 are hereby withdrawn in view of arguments. 
Conclusion
Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642